UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4097
MARK ANTHONY RIVERS,
            Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
                 David C. Norton, District Judge.
                            (CR-01-559)

                      Submitted: August 5, 2002

                      Decided: September 4, 2002

     Before WILKINS, LUTTIG, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Bradley D. Churdar, Charleston, South Carolina, for Appellant.
Michael Rhett DeHart, Assistant United States Attorney, Charleston,
South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. RIVERS
                              OPINION

PER CURIAM:

   Mark Anthony Rivers pleaded guilty to one count of possession of
cocaine base with intent to distribute in violation of 21 U.S.C. § 841
(2000). The district court accepted his plea and sentenced him to a
seventy-two month term of imprisonment. Rivers’ attorney has filed
a brief in accordance with Anders v. California, 386 U.S. 738 (1967),
asserting that there are no meritorious issues presented in this appeal,
but raising the questions of whether the district court should have sen-
tenced Rivers for possession with intent to distribute powder cocaine
rather than cocaine base and whether the federal magistrate judge
erred by issuing a search warrant and an arrest warrant without a sup-
porting affidavit. Rivers has elected to file a supplemental pro se brief
alleging ineffective assistance of counsel and sentencing error. For the
reasons that follow, we affirm.

   First, Rivers claims error under United States v. Rhynes, 196 F.3d
201 (4th Cir.), vacated in part on other grounds, 218 F.3d 310 (4th
Cir.) (en banc), and cert. denied, 530 U.S. 1222 (2000), holding that
where there is a general verdict on a count charging a conspiracy to
violate 21 U.S.C. § 841 (2000) by distributing multiple controlled
substances, the district court may not impose a sentence in excess of
the statutory maximum for the least-punished object on which the
conspiracy conviction could have been based. This contention is
meritless. Although Rivers was indicted for distribution of both
cocaine base and powder cocaine, his plea encompassed only posses-
sion with intent to distribute cocaine base, not powder cocaine.

   Next, Rivers claims the magistrate judge should not have issued his
search and arrest warrant without an accompanying affidavit. Rivers’
claim is groundless. The record confirms that the federal magistrate
judge issued search and arrest warrants for both co-defendant Kelon
Hardin and Rivers only following review of a detailed affidavit exe-
cuted by a federal law enforcement officer.

   Finally, Rivers’ claim of ineffective assistance is not cognizable on
direct appeal because the record does not conclusively show that Riv-
ers was denied effective assistance of counsel. See United States v.
                       UNITED STATES v. RIVERS                        3
King, 119 F.3d 290, 295 (4th Cir. 1997). Moreover, we reject his
claim of sentencing error as baseless, as it merely expounds upon the
Rhynes claim we have already denied.

   We have reviewed the entire record in this case in accordance with
the requirements of Anders, and find no meritorious issues for appeal.
Accordingly, we affirm. This court requires that counsel inform his
client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                           AFFIRMED